Citation Nr: 0106468	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-00 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for major depression, recurrent, currently 
evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which initially assigned a 10 percent 
evaluation for depression.  By a hearings officer's decision 
of June 2000, the evaluation was increased to 50 percent 
disabling. 


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A. 

In order to adequately evaluate the psychiatric illness 
exclusive of the substance abuse, a medical opinion is 
necessary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that Board must rely on independent medical 
evidence to support its findings and must not refute medical 
evidence in the record with its own unsubstantiated medical 
conclusions).

The veteran has an acknowledged history of substance abuse 
(crack cocaine).  The Board observes that the veteran has 
been consistently diagnosed with cocaine dependence.  In 
order to most accurately evaluate the veteran's service 
connected disability, the Board finds that it is necessary 
that an examiner differentiate which symptoms stem from the 
veteran's service-connected depression and which ones are 
more properly associated with his substance dependence.  
Webster v. Derwinski, 1 Vet. App. 155, 159 (1991) (An 
examiner must differentiate the symptomatology caused by a 
service connected disorder from that caused by a non-service 
connected disorder).

The veteran was afforded a VA examination in April 1999.  He 
reported becoming addicted to crack cocaine in 1990.  He also 
reported receiving treatment on 5 occasions at River Place in 
1990, Turning Point in 1992, Pine Shore in 1996, at the St. 
Cloud VA and Recovery Place in St. Cloud in 1998.  The 
veteran was hospitalized at VA facilities on several 
occasions in 1998 and, in February 1998, he also reported 
being recently hospitalized for 12 days at Hennepin County 
Medical Center.  At his hearing in January 2000, he indicated 
that he was seen regularly at the VA Psychiatric Clinic in 
St. Cloud.  However, the VA treatment records from the VA 
medical center in St. Cloud are limited to those 
hospitalizations in 1998 and outpatient treatment records but 
only those from 2000.  The claims file lacks private 
treatment records and VA outpatient treatment records between 
1998 and 2000.

The Board is of the opinion that such historical evidence 
would be helpful, if not essential, to any examiner in 
assessing the veteran's disability.  Moreover, in accordance 
with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the VA should review the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's claim. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  After obtaining any necessary 
releases, the RO should request that all 
available pertinent clinical 
documentation be forwarded for 
incorporation into the record from River 
Place (1990), Turning Point (1992), Pine 
Shore (1996), Recovery Place in St. Cloud 
(1998) as well as hospitalization records 
from Hennepin County Medical Center 
(1997-1998).  

The RO should also obtain outpatient 
treatment records from the VA Psychiatric 
Clinic in St. Cloud for the period from 
1998 to date.

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim. 

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the severity of his service 
connected depression.  All appropriate 
tests and studies deemed necessary by the 
examiner, including psychological 
testing, should be performed and all 
findings must be reported in detail.  

The examination report should include an 
opinion of the degree of social and 
industrial impairment of the veteran and 
report a full multiaxial diagnosis, 
including a score on the scale of Global 
Assessment of Functioning (GAF) solely 
attributable to the veteran's major 
depression.  To the extent possible, the 
examiner should indicate the degree of 
impairment due to the depression, and any 
disorders due to that injury, as opposed 
to that due to other psychiatric 
disorders, personality defects, substance 
abuse and/or physical disabilities.

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  The claims 
file and a copy of this remand must be 
made available to the examiner prior to 
the completion of the examination report.  
The examination report should include a 
notation to the effect that the claims 
file has been reviewed in detail.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded record.  Thereafter, the RO 
should readjudicate the issue in 
appellate status to include consideration 
of the principles set forth in Allen v. 
Principi, No. 99-7199 (Fed. Cir. February 
2, 2001).  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on 

the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




